Citation Nr: 1135453	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  08-33 933A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Robert A. Friedman, Attorney


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from February 1964 to March 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issues on appeal were previously denied by the Board within an August 2010 decision.  The Veteran subsequently appealed that determination to the U.S. Court of Appeals for Veterans Claims (Court).  In March 2011, the Court issued an order granting a Joint Motion for Remand (Joint Motion), which vacated the prior August 2010 denial of both issues, and returned those issues to the Board for further adjudication.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks an increased rating for his service-connected PTSD.  Subsequent to the most recent supplemental statement of the case, the Veteran submitted a May 2011 private psychiatric examination.  In the accompanying letter, the Veteran's representative stated the Veteran did not wish to waive consideration of this pertinent evidence by the RO, the agency of original jurisdiction.  See 38 C.F.R. § 20.1304.  Thus, as this evidence is pertinent to the issues pending on appeal, these issues must be remanded to the RO for initial consideration and issuance of a supplemental statement of the case.  See 38 C.F.R. § 19.31.  

The Board also notes that the Joint Motion in March 2011 granted by the Court, which vacated the Board's August 2010 decision denying the appealed issues, found inadequate reasons and bases for the Board's conclusion that the Veteran lacked credibility in his statements concerning the nature and severity of his service-connected PTSD.  The Board in the vacated decision had found substantial loss of credibility based on the Veteran's endorsement of facially implausible extreme levels of symptoms related to his PTSD, which extreme symptoms were nowhere corroborated by independent evidence.  While the Board might readily afford additional reasons and bases for conclusions regarding the Veteran's credibility based on evidence supporting lesser levels of disability / more normative functioning than that endorsed by the Veteran, the Board believes this Remand affords the Veteran the opportunity to support his claims on appeal with independent evidence to support his asserted level of PTSD disability and asserted symptoms.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to provide any additional evidence or argument in furtherance of his remanded claims.  Specifically, request that he submit independent evidence to corroborate or support his asserted levels of social and work impairment and other impairment in functioning associated with his PTSD, to include statements by current or former business associates or business customers, and statements by friends and acquaintances.  Also request that the Veteran inform of any additional medical examination or treatment pertinent to his claims.  

2.  With the Veteran's assistance, as appropriate, obtain any medical examination or treatment records not yet associated with the claims file.  Also obtain any indicated pertinent lay evidence, with the Veteran's assistance, as appropriate.  Associate with the claims file all evidentiary requests made and all evidence and responses received.  

3.  After undertaking any additional development deemed appropriate, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAN SCHECHTER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

